Exhibit 10.6 Page 1 of 6 PERMA-FIXENVIRONMENTAL SERVICES, INC 2 Participant Name: Robert Ferguson Grant Date: July 27, 2017 Vesting Schedule Exercise Dates Percent Exercisable Shares Subject to Option: 01/27/2018 10% Expiration Date: 7/27/2024 01/27/2019 30% Exercise Price: 01/27/2021 60% NONQUALIFIED STOCK OPTION AGREEMENT Page 2of 6 PERMA-FIX ENVIRONMENTAL SERVICES, INC. 2 NONQUALIFIED STOCK OPTION AGREEMENT THIS AGREEMENT is made as of the Grant Date set forth on the cover page of this Agreement (the “ Cover Page ") between PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware corporation (the “ Company ” ), and the participant named on the Cover Page (the “ Participant ”). In consideration of the mutual covenants and conditions herein set forth and for good and valuable consideration, the Company and the Participant agree as follows: 1. Recitations . The Participant is a consultant of the Company or a Subsidiary, and the Company believes that the Participant should be provided an inducement to continue the Participant’s consultancy and to accomplish specified achievements with the Company and to advance the interests of the Company. Accordingly, the Company desires to provide the Participant with the opportunity to purchase certain shares of the Company’s common stock, par value $.001 per share (the “ Common Stock ”), pursuant to the Company’s 2017 Stock Option Plan, adopted by the Board of Directors, and approved by the Company’s shareholders on July 27, 2017 (the “ Plan ”). A copy of the Plan has been delivered to the Participant, and the capitalized terms in this Agreement have the same meaning as set forth in the Plan, unless otherwise indicated. Capitalized terms used in this Agreement but not defined herein, shall have the same meaning as the Plan. 2. Grant of Option . The Company hereby grants to Participant the option to purchase the shares of Common Stock set forth on the Cover Page (the “ Option ”). The purchase price for each share to be purchased under the Option will be the exercise price set forth on the Cover Page (the “ Exercise Price ”), subject to adjustment as provided in the Plan, which Exercise Price is the Fair Market Value of the shares of Common Stock as of the Grant Date. The Option is not intended to qualify as an “incentive stock option” as such term is defined under Section 422 of the Internal Revenue Code of 1986, as amended (the “ Code ”), and accordingly, is a nonqualified stock option. 3. Vesting of Option . The Participant may exercise this Option for the shares of Common Stock, which become vested pursuant to this paragraph 3. The Option will vest in 10%, 30% and 60% increments, beginning on the first anniversary date of the Grant Date as stated on the Cover Page. If Participant’s consulting arrangement with the Company or any Subsidiary remains fulltime and continuous at all times prior to any Exercise Date set forth on the Cover Page, then the Option will be deemed vested, subject to attainment of the Goals, described below, and may be exercised for the purchase of all or part of the cumulative number of shares of Common Stock determined by multiplying the Shares Subject to the Option set forth on the Cover Page by the designated percentage set forth on the Cover Page. 4. The Goals . The exercise of the Options is subject to attainment of the following goals: (a) Upon treatment and disposal of three (3) gallons of waste at the Company’s PFNWR facility on or before January 27, 2018, 10,000 shares of the Option shall become exercisable; (b) Upon treatment and disposal of two thousand (2,000) gallons of waste at the Company’s PFNWR facility on or before January 27, 2019, 30,000 shares of the Option shall become exercisable; (c) Upon treatment and disposal of fifty thousand (50,000) gallons of waste at the Company’s PFNWR facility and assistance, on terms satisfactory to the Company, in preparing appropriate justifications of cost and pricing date for the waste, and obtaining a long-term commercial contract relating to the treatment, storage and disposal of waste on or before January 27, 2021, sixty thousand (60,000) shares of the Option shall become exercisable. For the purposes of this Agreement, “waste” is defined as liquid law (low activity waste) and/or liquid TRU (transuranic waste). Page 3 of 6 Each of the Goals are exclusive of the other. Accordingly, the achievement of any of the Goals by the Participant will provide the Participant the right to exercise the number of Options in accordance with the Goals obtained. Notice and Payment . The Option will be exercised by the Participant giving the Company written notice at the Company’s principal place of business setting forth the exact number of shares that the Participant is purchasing under the Option. This written notice will be accompanied by the payment to the Company of the full Exercise Price for the number of shares Participant desires to purchase. The form of written notice is attached as Exhibit “A” to this Agreement. The Participant agrees to comply with such other reasonable requirements as the Committee may establish. Method of Payment . Payment of the Exercise Price may be made by the following: (a) cash or wire transfer; (b) certified check or bank check; (c) other shares of Common Stock owned by the Participant for at least six months prior to the date of exercise, provided such shares have a Fair Market Value on the date of exercise of the Stock Option equal to the aggregate exercise price for the Common Stock being purchased; (d) by requesting the Company to withhold such number of Shares then issuable upon exercise of the Option that have an aggregate Fair Market Value equal to the exercise price for the Option being exercised; or (e) by a combination of the methods described above. No loan or advance will be made by the Company for the purpose of financing the purchase of shares under the Option. Issuance of Shares . As soon as practicable after the Company receives notice and payment pursuant to this paragraph 4, the Company will cause one or more certificates for the shares purchased under the Option to be delivered to the Participant or the personal representative of a deceased Participant’s estate. If any law or regulation requires the Company to take any action with respect to the shares specified in such written notice before the issuance thereof, then the date of issuance of such shares will be extended for a period necessary to take such action. 5. Exercise and Payment . The Option may not be exercised unless the Participant is a consultant of the Company or any Subsidiary at all times during the period commencing with the Grant Date and ending on the earlier of (a)the Expiration Date set forth on the Cover Page; (b)12 months following the termination of Participant’s consulting arrangement as a result of a Disability; and (c)three months following the termination of the Participant’s consulting arrangement by action of the Company. 6.If the Participant dies prior to the Expiration Date, the Option may be exercised by the personal representative or executor of the Participant’s estate or by a person who acquired the right to exercise by bequest, inheritance or by reason of the Participant’s death, as provided in the Plan. 7. Term of Option . The Option will terminate and become null and void at the close of business on the Expiration Date. Notwithstanding anything contained herein to the contrary, the Option may not be exercised after such Expiration Date. 8. Nontransferabilitv . The Option may not be transferred except by will or the laws of descent and distribution. Only the Participant may exercise the Option during the Participant’s lifetime. For purposes of this paragraph 7, the term “ transfer ” includes without limitation, any disposition, assignment, pledge, or hypothecation, whether by operation of law or otherwise. The Option will not be subject to execution, attachment, or similar process. Any attempted assignment, transfer, pledge, hypothecation, or other disposition of the Option contrary to the provisions of this Agreement, and the levy of any execution, attachment or similar process upon the Option, will be null and void and without effect. Page 4of 6 9. Investment Representations . The Participant hereby represents, warrants, covenants, agrees and acknowledges the following: The Option will be exercised and shares of Common Stock issued only upon compliance with the Securities Act of 1933, as amended (the “Act”), and any other applicable securities law, or pursuant to an exemption therefrom; the Participant will acquire shares of Common Stock under the Option for investment purposes only and with no present intention to resell or distribute the same; and upon request by the Company, the Participant will execute and deliver to the Company an agreement to the foregoing effect. Rights as a Shareholder . Participant will have no rights as a shareholder with respect to any shares covered by this Agreement or the Option until the date of issuance of a stock certificate to Participant for such shares. No adjustment will be made for dividends or other rights for which the record date is prior to the date such stock certificate is issued. Consulting Arrangement . As long as the Participant continues to be a full-time and continuous consultant of the Company or any Subsidiary, the Option will not be effected by any change of duties or position caused or approved by the Company. The Committee will determine whether a leave of absence or change in the terms of the consulting arrangement will be considered a termination of the consulting arrangement with the Company or any Subsidiary within the meaning of the Plan. Nothing in the Plan or in this Agreement will confer upon the Participant any right to continue as a consultant of the Company or any Subsidiary or will interfere in any way with the right of the Company or any Subsidiary to terminate the Participant’s consulting arrangement at any time. Governing Law; Binding Effect . This Agreement will be governed by, and construed in accordance with, the laws of the State of Delaware without regard to choice of law provisions. This Agreement will be binding upon the heirs, executors, administrators, and successors of the parties hereto. Amendments . Subject to the terms of the Plan, the Board may amend any of the provisions of the Plan, and may at any time terminate the Plan. However, no amendment may be made to the Plan, which in any material respect impairs the rights of the Participant under this Agreement without the Participant’s consent. Incorporation by Reference: Interpretation . The Option is granted pursuant to the Plan, the terms of which are incorporated herein by reference, and the Option and this Agreement will be interpreted in accordance with the Plan. The Committee will (a) construe and interpret the terms and provisions of the Plan and this Agreement, and (b) in its discretion make general and special rules and regulations for administering the Plan. The Committee’s construction, interpretation, rules, and regulations will be binding and conclusive upon all persons granted an Option. Page 5of 6 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed the day and year first above written. PERMA-FIX ENVIRONMENAL SERVICES, INC., a Delaware Corporation By: /s/Dr. Louis Centofanti Dr. Louis F. Centofanti CEO & President (“Participant”) /s/Robert L. Ferguson (Signature) /s/Robert L. Ferguson (Please Print Name) Page 6 of 6 Exhibit “A” PERMA-FIX ENVIRONMENTAL SERVICES, INC. 2 NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION Date: Perma-Fix Environmental Services, Inc. 8302 Dunwoody Place #250 Atlanta, GA 30350 Re: NQSO No. , dated. . 20 Dear Sir: Pursuant to paragraph 4 of the referenced Nonqualified Stock Option Agreement, the undersigned hereby exercises the related Nonqualified Stock Option for the purchase of shares of common stock of Perma-Fix Environmental Services, Inc. Enclosed is a check in the amount of $ , which represents the Exercise Price for the number of shares to be purchased. Please issue in my name one certificate for the shares being purchased and deliver the certificate to me at the address set forth below. Very truly yours, (Please Sign) Deliver to: (Address) Enclosure
